Title: To George Washington from Lieutenant Robertson Duncanson, 21 April 1780
From: Duncanson, Robertson
To: Washington, George


          
            Sir
            Lancaster [Pa.] 21st April 1780
          
          I beg your Excellency will be pleased to excuse the liberty I take in addressing you, but particular bussiness of a private nature which I had not an opportunity of negotiateing at New York before I was made Prisoner, and that now requires my personal attendance there, induces me most earnestly to request your Excellencys permission to go in upon Parole of honor for any space of time your Excellency might please to appoint.
          Hopeing your Excellency will be pleased to take my case into consideration I have the honor to subscribe myself Your Excellencys Most Obedient & Most humble Servt
          
            R. Duncanson Lieut. 71st Grendrs
          
        